                                                                           I




                                i                                          I   #1L~o
                   . .          '        .             .               p~"
                                                                           f!Ar.' '  2019
SM                              :                              ·.    e~lJ.~so,,AMgo~
                      UNITED STATES DISTRICT COURT                                   !u~~·CLt:1t1r
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA                                 oi~iI.r
                 ·          SOUTHERN DIVISION
                          . No~]: lq -CtP--18- l?O

UNITED STATES OF AMERICA                     )
                                             )
              v.                             )       CRIMINAL INFORMATION
                                             )
TONY MCELVEEN, SR.                           )

                                I
      At all times relevant, the United States Attorney charges that:

                             PRELIMINARY ALLEGATIONS

      1.      The Defendant, TONY MCELVEEN, SR. (hereinafter referred to' as "the
                                                           ,                     I



Defendant"), resided in Florence, South Carolina.
                                I
      2.      The Defendant   se~ed as pastor of the Greater Faith World Outreach
                                I                                          1     I
                                I
                                I    .                                     I

Church (hereinafter referred tt as "Greater Faith"), also known as the Full, Gospel·

World Outreach Church (hereiAafter referred to as "Full Gospel"), in Flor~nce, South

Carolina.
                                                                                 i
                                                                           I     I

      3.      In or about Febru~ry 2017, the Defendant was hired by Branch ~anking

and Trust Company (hereinafte,r referred to as "BB&T';), a financial institq.tio~ whose
                                                                           I
                                                                           I
deposits were then insured by the Federal Deposit Insurance Company, to serve as
                                                       •                         I




the supervisor, in its 201 E.
                            .
                              Main
                                I
                                   Street, Rowland, North Carolina branch.
                                                                        ,  .
                                                                             ·

      4.       B.M. and J.S. were BB&T customers, who conducted their banking
                                I

                                                                                 '        .


activities at the Rowland, North Carolina branch. Both B.M. and J.S. were over sixty-
                                1                                          '     '

                         •      i                                          ;     :
five years old. Neither were 4ffiliated in any manner with Greater Fal.th br Full

                                                 1



                                I.

           Case 7:19-cr-00073-BO
                               I Document 1 Filed 05/06/19 Page 1 of 6
 Gospel.
                                 .
                                     iI
        5.         On or about July 24, 2017, the Defendant obtained a BB&T $50,000

·Preferred Credit Line, in B.M.'s name (hereinafter referred to as "B.M. Credit Line").

        6.        On or about July 27, 2017, the Defendant submitted an on-line

American Express credit card +plication, ill the joint name of Full Gosp<il arid B.M.,

using B.M.'s name, date of birth and social security number.                   ·           ·
                       .     .       I                         ,   .                   .
   .    7.        On or about August 1, 2017, the Defendant withdrew $7,500 from the

B.M. Credit Line, which he uJed to obtain an official BB&T check                   pay~ble to FuH
Gospel.

       8.         On or about August 3, 2017, the Defendant submitted an on~line BB&T
                                     I         .                                       '
                                     I
                                     I

Visa credit card application,        ~n   B.M.'s name, listing her date of birth ancl social
                                     :                                                     '



security number. The Defenda*t, via electronic email, instructed BB&T card services

. to mail the credit card   t~ the Jwland branch to his attention.
                                     I                     .           .
       9.         On or about August
                                  I
                                     10, 2017, the Defendant. withdrew $28,500
                                                                            '
                                                                               from the
                                     I                                                     I
B.M. Credit Line, which he us~d to obtain an official BB&T check payable Ito Full
                                     I
                                     i             .                                   .
Gospel. The Defendant deposit~d this check into BB&T account ending 4901 that he
                                     I                                                     .
                                     I
                                     I

opened in the name Full Gospel, listing L.B. as Full Gospel Treasurer and sole

signatory.
                                     I                                     .
       10.        On or about Augu~t 22, 2017, the Defendant submitted another:on-line
                                     !                         .                      .
American Express credit card application, in B.M.'s name, using her date of birth
                                                                              .
                                                                                  and  .
                                                                                       I   I
                                                                                       I   '

social security number.          He tequested an additional card member nahied "Tony
           .                         I                                 .              :    :
Tony." The Defendant, via el~ctronic email, instructed American Express to mail
                                                       2




               Case 7:19-cr-00073-BO Document 1 Filed 05/06/19 Page 2 of 6
both credit cards to the Rowland branch to his attention.

      11.    On or about September 8, 2017, the Defendant closed B.M.'s BB&T

certificate of deposit ending 0175 and deposited the $50,067.29 proceeds intQ B.M.'s ,

BB&T savings account ending: 6193. On the same day, the Defendant transferred
                                                                            I


$35,600 from B.M.'s BB&T savings account ending 6193 into B.M.'s BB&T checking
                               :       .                                    '       '



account ending 6459 from which the Defendant withdrew $39,000 to purchase an
                               I
official BB&T check payable toJ "World Outreach Min."
                               I                   .    .
      12.   ·On or about September 12, 2017, the Defendant deposited the official
                               I




BB&T check payable to "World Outreach Min," in the amount of $39,000, into Full

Gospel First Reliance Bank account ending 0.493.
                       .       '

      13.    On or about Septe'mber 23, 2017, the Defendant withdrew $1°2,800 from

B.M. Credit Line to obtain an dffici.al BB&T check payable to Full Gospel.;
                              ,I                            .               :       .       .
      14.    On or about Sept'ilmber 29, 2017, the Defendant deposited the .official

BB&T check payable to Full Gpspel, in the am,ount_ of $12,800, into the Full .Gospel

First Reliance Bank account eJding
                              I
                                   0493.
                                     .
                               i                                                    !
      15.    Betwe~n   on or about September 9, 2017 and on or about October 17,

2017, the Defendant made electronic p:;i.yments outofB.M.'s checking accohnt ~nding
                               I
6459 and savings account ending 6193 to BB&T and American Express
                               I
                                                                          for the, credit
                               I
cards he had fraudulently obtained in B.M.'s name.

      16.    On or about Octoblr 30, 2017, the Defendant withdrew
                                   '       .                    .      $39,980~62 from  \


                               !                                                '       '

Full Gospei First Reliance Babk account ending 0493 to obtain ail omcia~ check

payable to OCWEN Loan Seticing,                w~ch the Defendant tendered al p1yment


        Case 7:19-cr-00073-BO Document 1 Filed 05/06/19 Page 3 of 6
toward his outstanding mortgage debt.

                                          COUNT ONE

      17.     Between on or about July 24, 2017, and on or about September 18, 2017,

within the Eastern District of :tiorth Carolina and elsewhere, the Defendant, TONY

MCELVEEN, SR., executed and!attempted to execute a scheme and artifice to defraud
                                    i

and to obtain money and funds' under the custody and control of BB&T, a financial

institution as defined under • '1;1itle
                                 i
                                        18, United
                                                •
                                                   States Code, Section 20(1),, whose
                                                                               I




deposits were then insured by the Federal Deposit Insurance Corporation, by means

of materially false and fraudulent pretenses, representations and promises, which

included opening two $50,000 P~eferred Lines of Credit, in the names ofB.M. and J.S.

       All in violation of Title 1$, United States Code, Section 1344.

                                          COUNT TWO

       18.    From on or about August 3, 2017, to on or about Novembe'r 12, 2017,

within the Eastern District of 11forth Carolina and elsewhere, the Defendant,: TONY
                                    '
                                                                               1

MCELVEEN, SR., did knowingly
                          ,
                             with intent. to defraud, transfer, posses s, and
                                                                           i.
                                                                              use,
                                    '            .                             '   I
without authority, a means of i4entification of another person, specifically; the name,
                                    '·                                         I   •   .
                                                                               1



date of birth and social security number of B.M., during and relation to a: felony
                                                                                   I




violation enumerated in Title      IS, United States Code, Section 1028A(c), that: is, use
and trafficking in one or more Lauthorized access devices, in ,violation of Tltle 18,
                                    1
United States Code, Section 1029(a)(2).                                        '   ·
                                    I


     · All in violation of Title   l~,   United States Code, Section 1028A.
                                    I

                                    I           4·




         Case 7:19-cr-00073-BO Document 1 Filed 05/06/19 Page 4 of 6
                                 FORFEITURE NOTICE
                                    •        .                                        I   '

       Upon conviction of Counts
                             !
                                 One and Two of this Criminal Information,
                                                                   .   .
                                                                           the

Defendant shall forfeit to the Uhlted States, pursuant to Title 18, United States Code,
               .                        I




Section 982(a)(2)(B), any property constituting, or derived from, gros:s proceeds

obtained directly or indirectly ~s a result of said offense, or any property traceable to
                     .       .          I                            I                •

such property.     In addition, i upon conviction of Count Two of this Criminal
                                        I

Information, the Defendant shhll forfeit to the United States, pursuant to Title 18,
                                        i
 .                                      I                                .    .   .       .
United States Code, Section 10r9(c)(l)(C), any personal property used or intended to
                                                                                      i       .
be used to commit.the offense. The forfeitable property includes, but is nof limited to

the gross, proceedS, of the offense(s) personally obtained by the Defendant in the

amount of at least $107,390.37.:
                                        I
                                                                                      I   1
                                        I        .                                    I   I

      If any of the above-described forfeitable prope1·ty; as a result of jany act or
                                        I




omission of the Defendant,
                                        I

       (1)   cannot be located ~pon the exercise of due diligence;                        ! '
                                        II
       (2)   has been transfer~ed or sold to, or deposited with, a third party; :
                                        I
       (3)   has been placed b~yond the jurisdiction of the Court;
                                        I
       (4)   has been substantially diminished in value; or
                                                                                          I
                                                                                          I

      (5)    has been commin.gled with other property which cann<;>t be divided
                                                                                          i


             .without difficulty;
                                        I            .                                ·   l
it is the intent of the United St~tes, pursuant to 21 U.S.C. § 853(p), to seef forfeiture

of any other property of the deflndant up to the value of the above
                         ,              I                    ·   .
                                                                             forfeit~ble !
                                                                                      :   I




                                                         5




         Case 7:19-cr-00073-BO Document 1 Filed 05/06/19 Page 5 of 6
property.




                            BY:


                                  Criminal Di vision




                                                                      . i'




                                    6




        Case 7:19-cr-00073-BO Document 1 Filed 05/06/19 Page 6 of 6
